I concur in the judgment and opinion affirming the lower court's affirmance of the decision of the Unemployment Compensation Board of Review, disallowing appellant's claim for unemployment compensation benefits, but would add the following. R.C. 4141.28(O) provided in pertinent part as follows:
"Any interested party may, within thirty days after notice of the decision of the board was mailed to the last known post office address of all interested parties, appeal from the decision of the board to the court of common pleas of the county wherein the appellant, if an employee, is resident or was last employed or of the county wherein the appellant, if an employer, is resident or has his principal place of business in this state. * * * If the court finds that the decision was unlawful, unreasonable, or against the manifest weight of the evidence, it shall reverse and vacate such decision or it may modify such decision and enter final judgment in accordance with such modification; otherwise such court shall affirm such decision. * * *"
No individual is entitled to a waiting period or benefits for any week, unless he or she has registered at an employment office or other registration place maintained or designated by the Administrator of the Ohio Bureau of Employment Services and that registration shall be made in person or in writing in accordance with the time limits, frequency, and manner prescribed by the administrator. R.C. 4141.29(A)(3). In the instant case, appellant was required to register on a biweekly basis during the relevant time period. Appellant did not register as required, claiming that she failed to do so because she was prevented from doing so and was misinformed by a local bureau employee, and that the agency was thereby estopped to deny her unemployment compensation benefits.
In Irvine v. Unemployment Comp. Bd. of Review (1985), 19 Ohio St.3d 15,17-18, 19 OBR 12, 14, 482 N.E.2d 587, 589, the Supreme Court of Ohio stated as follows:
"* * * Determination of purely factual questions is primarily within the province of the referee and the board. Upon appeal, a court of law may reverse such decisions only if they are unlawful, unreasonable, or against the manifest weight of the evidence. Brown-Brockmeyer Co. v. Roach (1947), 148 Ohio St. 511,518 [36 O.O. 167]. Like other courts serving in an appellate capacity, we sit on a court with limited power of review. Such courts are not permitted to make factual findings or to determine the credibility of witnesses. Hall v. American Brake Shoe Co.
(1968), 13 Ohio St.2d 11, 13 [42 O.O. 2d 6]. The duty or authority of the courts is to determine whether the decision of the board is supported by the evidence in the record. Kilgore v.Bd. of Review (1965), 2 Ohio App.2d 69, 71 [31 O.O. 2d 108]. The fact that reasonable minds might reach different conclusions is not a basis for the reversal of the board's decision. Craig v.Bur. of Unemp. *Page 92 Comp. (1948), 83 Ohio App. 247, 260 [38 O.O. 356]. Moreover, `[o]ur statutes on appeals from such decisions [of the board] are so designed and worded as to leave undisturbed the board's decisions on close questions. Where the board might reasonably decide either way, the courts have no authority to upset the board's decision.' Charles Livingston  Sons, Inc. v. Constance
(1961), 115 Ohio App. 437, 438 [21 O.O. 2d 65]."
In the case at bar, appellant testified at the hearing before the board of review referee that she had received a booklet from the local agency which contained instructions as to when to file unemployment compensation claims and which specifically indicated that a delay in filing her claims could result in a loss of benefits. Appellant testified that a local bureau employee had told her, with respect to a pending ruling by the State Personnel Board of Review, that she should not come back until the decision of that board had been rendered so that someone could determine whether she was qualified to receive unemployment compensation benefits. Appellant, despite repeated questions by the referee, did not testify that the agency employee had told her not to come back in to file her claims every other week.
The burden of proof is upon the claimant to establish the right to unemployment compensation benefits under the unemployment compensation law of Ohio. Gaston v. Bd. of Review (1983), 17 Ohio App.3d 12,13, 17 OBR 58, 60, 477 N.E.2d 460, 462; Shannon v.Bur. of Unemp. Comp. (1951), 155 Ohio St. 53, 44 O.O. 75,97 N.E.2d 425, paragraph one of the syllabus. It is apparent that, assuming, arguendo, the doctrine of estoppel could be utilized against the state agency herein pursuant to Ruozzo v. Giles
(1982), 6 Ohio App.3d 8, 6 OBR 31, 451 N.E.2d 519, appellant's testimony before the referee and board constitutes sufficient competent, credible evidence to support the agency finding that estoppel was inapplicable in that appellant merely "misunderstood" the employee rather than being "misinformed" by the employee. Moreover, with respect to appellant's claim of being prevented from filing biweekly claims, she did not testify that she ever came into the local office to file her claims but was prevented from doing so on any occasion by such office.
Furthermore, the Supreme Court of Ohio in Sekerak v. FairhillMental Health Ctr. (1986), 25 Ohio St.3d 38, 40, 25 OBR 64, 66,495 N.E.2d 14, 16, distinguished its case from Ruozzo, supra, on the following grounds:
"Assuming, arguendo, that this court is in agreement with the holding in Ruozzo, the facts presented therein are nevertheless significantly distinguishable from the cause sub judice. This is readily apparent from the fact that in Ruozzo the notice sent to the applicant `offered no information as to filing dates,' while in the instant case, appellant's notice twice stated within a single paragraph that her appeal must be instituted `within ten (10) days after receipt of this letter.' In view of this considerable distinction, we are compelled to reject appellant's reliance on Ruozzo as commanding the application of the equitable doctrine of estoppel in the instant case."
Here, as in Sekerak, supra, despite claims of misinformation from a state employee, the presence of other pertinent information to the claimant precludes reliance on the doctrine of estoppel. In Sekerak, despite alleged misinformation as to a filing date, the notice provided the correct information. Here, appellant received a booklet and forms advising here that a delay in filing claims could result in a loss of benefits. For the foregoing *Page 93 
reasons, even if Ruozzo, supra, is accepted as an accurate depiction of Ohio law regarding estoppel against state agencies, it is manifestly distinguishable from the instant case. Hence, I concur.